SECOND DIVISION
                            MILLER, P. J.,
         MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     April 28, 2022




In the Court of Appeals of Georgia
 A20A0547. RCC WESLEY CHAPEL CROSSING, LLC et al. v.
     ALLEN et al.

      PHIPPS, Senior Appellate Judge.

      This appeal arises from a grant of class certification. Forrest Allen brought an

action against RCC Wesley Chapel Crossing, LLC, Dollar Tree Stores, Inc., Little

Giant Farmers Market Corporation, River City Capital, LLC, and River City Capital

Property Management, LLC (collectively, the “Appellants”), for negligence, premises

liability, false imprisonment, conversion, and violation of the Georgia Racketeer

Influenced and Corrupt Organizations Act, and he sought to have the action certified

on behalf of a proposed class of similarly situated persons. The trial court granted

Allen’s motion for class certification, and this Court affirmed that order. RCC Wesley
Chapel Crossing, LLC v. Allen, 355 Ga. App. XXVII (Case No. A20A0547) (June 29,

2020) (unpublished) (“Allen I”).

      In RCC Wesley Chapel Crossing, LLC v. Allen, 313 Ga. 69, 76-77 (3) (867

SE2d 108) (2021) (“Allen II”), the Supreme Court of Georgia vacated our opinion in

Allen I and directed this Court to remand the case to the trial court for reconsideration

of the proposed class certification consistent with the Supreme Court’s opinion.

Based on our review of Allen II, we conclude that the rulings in that decision

implicate only Division 1 (b) of our opinion in Allen I. Accordingly, we vacate

Division 1 (b) of our prior opinion in Allen I, adopt the opinion of the Supreme Court

in Allen II with respect to that division, and remand the case to the trial court for

further proceedings consistent with the Supreme Court’s opinion. Divisions 1 (a) &

(c), 2, and 3 of this Court’s opinion in Allen I were not affected by the Supreme

Court’s decision and thus remain binding on the parties to this action. See Shadix v.

Carroll County, 274 Ga. 560, 563-564 (1) (554 SE2d 465) (2001).

      Judgment affirmed in part and vacated in part, and case remanded with

direction. Miller, P. J., and Mercier, J., concur.




                                           2